In a habeas corpus proceeding, the petitioner appeals (1) from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), entered November 4, 1985, which dismissed the proceeding; and (2) as limited by his brief, from so much of an order of the same court, entered March 4, 1986, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the judgment is dismissed, without costs or disbursements, as it was superseded by the order made upon reargument; and it is further,
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements.
The petitioner has been released from custody, and is, therefore, not entitled to the extraordinary relief of habeas corpus (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Kitchen *747v Sullivan, 121 AD2d 415). Mangano, J. P., Brown, Niehoff and Eiber, JJ., concur.